DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0031], 9th line, add “,” after “melt surface” for clarity.
In paragraph [0066], 3rd line, replace “90a” with “70a” after “part”.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  in the 2nd line of claim 14, replace “patten” with “pattern”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claims 1, 8, 9, and 16 is a relative term which renders the claims indefinite. The term “large” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205437109 U, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding independent claim 1, CN ‘109 discloses a system for casting a molten steel ingot (abstract; pages 1-4 of translation; and Figure 1), in which the system comprises the following structural features:
a casting ingot for containing molten steel, forming a riser part;
an electric induction coil (5) over a top surface of the molten steel in the casting mold (Figure 1); and
an electric power source (1) to provide variable power.
Regarding claims 5 and 6, the variable power output is controlled by a controller operable to control voltage and current.
Regarding claim 7, the apparatus has lowering and raising means (lifter (7)) for the electric induction coil (5).

Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20010017222 A, of which a complete copy of the Korean document with a machine translation was provided with the Information Disclosure Statement dated May 10, 2022.
Regarding independent claim 1, KR ‘222 discloses a system for casting a molten steel ingot (abstract; machine translation under “Structure & Operation of the Invention”; and Figure), in which the system comprises the following structural features:
a casting ingot for containing molten steel, forming a riser part;
an electric induction heating coil (2) over a top surface of the molten steel in the casting mold (Figure); and
an electric power source to provide variable power (abstract).
Regarding claims 2-4, the electric induction heating coil (2) is flat, spirally-wound, and encased in flame retardant tape and/or powder coating as a refractory (see the 1st paragraph under “Structure & Operation of the Invention” of translation).
Regarding claims 5 and 6, the variable power output is controlled by a controller operable to control voltage and current.
Regarding claim 8, a Human Machine Interface is controlling the process and stores variable power and variable frequency output values (abstract).
Regarding independent claim 9, KR ‘222 discloses a method for producing a steel ingot (abstract; machine translation under “Structure & Operation of the Invention”; and Figure), in which the method comprises the following steps:
positioning an electric induction heating coil (2) over a top surface of the molten steel (Figure 1);
supplying a variable power magnitude over a top surface of the molten steel (Figure 1); and
adjusting the variable power magnitude (abstract).
Regarding claims 10 and 11, the adjusting of the variable power magnitude would change a depth of current penetration to the riser part.
Regarding claim 14, controlling the variable frequency would change the electromagnetic force for a melt flow stirring pattern and speed of the molten steel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010017222 A, and further in view of CN 205437109 U.
Regarding claims 12, 13, and 15-17, KR ‘222 discloses a method for producing a steel ingot (abstract; machine translation under “Structure & Operation of the Invention”; and Figure), in which the method comprises the following steps:
positioning an electric induction coil (2) over a top surface of the molten steel (Figure 1);
supplying a variable power magnitude over a top surface of the molten steel (Figure 1); and
adjusting the variable power magnitude (abstract).
KR ‘222 discloses the method of independent claim 9 but fails to teach the step (in independent claim 16) of adjusting the scale by a multiple of 10 kilowatts per square meter and adjusting the height of the coil.
However, CN ‘109 discloses adjusting a position of the heating coil (heat and thermal generating materials) in a vertical direction and applying different ranges of the current, in order to control stirring of the molten steel (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a movable heating coil, and one directly above the molten steel, while adjusting different power to the coil, as taught by CN ‘109, into the method disclosed by KR ‘222, in order to control the stirring of the molten steel (CN ‘109; abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 18, 2022